DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-5 are drawn to a system which is within the four statutory categories (i.e. machine).  Claims 7-10 are drawn to a method which is within the four statutory categories (i.e. process).  
Step 2A, Prong 1:
Claims recite “access and process data”-claim 1 and “gathering information associated with the patient from one or more sources and processing the information”-claim 7, which corresponds to certain methods of organizing human activity (such as user following rules or instructions). This is a method of managing interactions between people. The mere nominal recitation of a generic database server does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.


Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a web server for hosting and serving web pages to network connected nodes or devices upon request; a database server connected to the web server for storing data related to one or more patients; an application to access and process data from the database server; and a visualization tool stored on the database server, the visualization tool configured to display graphics and data related to medical conditions of the one or more patients”, “natural language processing module”, “visual processing module for generating medical data using facial recognition, pattern recognition and item identification”, “visualization tool provides a risk score and recommendation to the patient and the physician”, “processing the information from the database server”, “natural language processing module can scrape and process information from publicly available data for patients and physicians”. 
These are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claim 7 also recites other additional limitations beyond abstract idea, including “storing the information in a database server” and “displaying data and graphics related to medical conditions of the one or more patients on the visualization tool”, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.


Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a database server to process information step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, claims 1-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNair et al. (hereinafter McNair) (US Patent Application Publication No. 2015/0193583 A1).


As per claim 1, McNair discloses a system for identifying and predicting risk level of medical conditions of a patient comprising: 
a web server for hosting and serving web pages to network connected nodes or devices upon request (McNair teaches “web services” in par. 89, “System 2450 also shows assembly component 2450, which assembles information used by interface 2442. In some embodiments, assembly component 2450 operates as a web server and may assemble information into a markup language format for delivery to a client (not shown) in the client domain 2410 that presents interface 2442, such as via a web browser.” in par. 91); 
a database server connected to the web server for storing data related to one or more patients (McNair teaches “Using rules-driven decision modules and through machine learning algorithms, the agents come up with conclusions that enable caregivers to identify, predict, attribute, measure, and act. Drawing data from multiple sources like HIE, EMR, Claims, and PBM databases, the agents can create or arrange a longitudinal person or patient record.” in par. 26, and par. 94);
an application to access and process data from the database server (McNair teaches “the chart application connects with embodiments of the decision support services, which may operate in the cloud, to see if there are any new risks for a clinical condition (including a decision support event) to manage for a particular patient or sets of patients… a wide variety of such components, such as labs, findings, meds, vitals, and orders may be incorporated into the user-interface decision support application and provide end users with the capability of customizing or building build their own risk models.” in par. 28); and 
a visualization tool stored on the database server, the visualization tool configured to display graphics and data related to medical conditions of the one or more patients (McNair teaches “the user interface of the decision-support application displays the clinical components that are relevant to the risk, role, and venue, using the list of meaningful concepts it built for this risk.” in par. 28).
As per claim 2, McNair discloses the system of claim 1, wherein the patient data is received by the database server through: 
information provided by the patient on the web server (McNair; par. 6, 113); 
information provided by the physician on the web server (McNair; par. 6, 113); 
information gathered from the available research and literature data (McNair; par. 6, 113); and 
information scraped from public sources about the patient (McNair; par. 6, 113).

As per claim 3, McNair discloses the system of claim 1, wherein the database server includes a Natural Language Processing module to transform scraped and input data into medically usable data (McNair; par. 6, 71).

As per claim 4, McNair discloses the system of claim 3, wherein the Natural Language Processing module includes a computerized visual processing module for generating medical data using facial recognition, pattern recognition and item identification (McNair; par. 73).

As per claim 5, McNair discloses the system of claim 1, wherein the visualization tool provides a risk score and recommendation to the patient and the physician (McNair; par. 28).

As per claim 6, McNair discloses the system of claim 2, wherein the database server further includes data from comparison groups for other patients and physicians stored in the database server (McNair; par. 62).

As per claim 7, McNair discloses a method for identifying and predicting risk level of medical conditions of a patient comprising: 
gathering information associated with the patient from one or more data source (McNair; abstract, par. 6); 
storing the information in a database server (McNair; abstract, par. 34); 
processing the information from the database server (McNair; abstract, par. 5); and 
displaying data and graphics related to medical conditions of the one or more patients on the visualization tool (McNair; par.28-29).

As per claim 8, McNair discloses the method of claim 7, wherein the processing of information is done by a Natural Language Processing module (McNair; par. 6, 71).

As per claim 9, McNair discloses the method of claim 8, wherein the Natural Language Processing module can scrape and process information from publicly available data for patients and physicians (McNair; par. 6, 71).

As per claim 10, McNair discloses the method of claim 7, wherein the visualization tool displays one or more of a preliminary assessment report, risk assessment report, patient notes report, physician recommendation report and patient result consolidation report (McNair; par. 64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Systems and methods for electronic health records” (US 20150347599), “Systems and methods for transitioning patient care from signal-based monitoring to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626